NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2477-15T2


BOUND BROOK FAMILY
CHIROPRACTIC a/s/o
ENSHI SHEN,

        Plaintiff-Respondent,

v.

AMERIPRISE AUTO & HOME
INSURANCE,

     Defendant-Appellant.
_____________________________

              Argued October 30, 2017 – Decided November 17, 2017

              Before Judges Whipple and Rose.

              On appeal from Superior Court of New Jersey,
              Law Division, Passaic County, Docket No.
              L-3596-15.

              Charles Rabolli, Jr., argued the cause for
              appellant (Messineo, Messineo & Messineo, LLC,
              attorneys; Mr. Rabolli and Tariq J. Messineo,
              on the briefs).

              Joseph A. Massood argued the cause for
              respondent   (Massood   &   Bronsnick,   LLC,
              attorneys; Tara M. McCluskey, on the brief).

PER CURIAM
     Defendant Ameriprise Auto & Home (Ameriprise) appeals from a

January 15, 2016 order vacating an arbitration award.                 We dismiss

this appeal for a lack of jurisdiction.

     We discern the following facts from the record.                  On May 8,

2011, Enshi Shen suffered injuries from a motor vehicle accident.

To treat her injuries, Shen underwent a course of chiropractic and

acupuncture     treatment     with       plaintiff     Bound     Brook    Family

Chiropractic (Bound Brook).

     At the time of the accident, Shen had a health insurance

policy with United Healthcare Insurance (United) and an automobile

insurance policy with Ameriprise.              Pursuant to the automobile

insurance policy, Shen elected United as her primary healthcare

provider and Ameriprise as her secondary healthcare provider in

the form of a personal injury protection (PIP) benefit.

     Bound Brook initially submitted healthcare insurance claims

to United for services provided to Shen.                When United did not

render full payment, Bound Brook submitted claims for the unpaid

services   to   Ameriprise   as     a    secondary    insurer.       Ameriprise,

however,   refused    to   render       payment,   requiring     submission     of

explanation of benefits from United before it would pay.

     On    August    15,   2014,     Bound    Brook    filed     a   demand   for

arbitration, claiming Ameriprise owed it a balance of $9,229.40.



                                         2                               A-2477-15T2
On August 24, 2015, the arbitrator denied Brook Bound's claim and

entered an award in Ameriprise's favor.

       On October 19, 2015, Bound Brook filed an order to show cause

with   a   verified     complaint       in       Superior   Court,   asserting    the

arbitrator erroneously applied the law to the facts under N.J.S.A.

2A:23A-13(c)(5).        After oral arguments, the trial judge vacated

the arbitration award and found Ameriprise was obligated to pay

Bound Brook for the services provided to Shen, as well as interest,

attorney's fees, and costs.             This appeal followed.

       On appeal, Ameriprise argues, among other things, the trial

court exceeded its jurisdictional bounds when it vacated the

arbitration     award      and   that    this       court   should   exercise     its

supervisory function in reversing the trial court's decision.

Because    appellate    review     is    statutorily        prohibited   with    only

narrow exceptions, we dismiss this appeal.

       Under   the   New    Jersey      Automobile      Reparation     Reform    Act,

N.J.S.A. 39:6A-1 to -35, disputes regarding PIP benefits may be

submitted to alternative dispute resolution.                  See N.J.S.A. 39:6A-

5.1.   The final determination of the arbitrator is binding on the

parties, but is subject to "vacation, modification or correction

by the Superior Court in an action filed pursuant to N.J.S.A.

2A:23A-13 for review of the award."                 N.J.A.C. 11:3-5.6(g).



                                             3                              A-2477-15T2
      Under N.J.S.A. 2A:23A-13(c), the trial court vacated the

arbitration award and ordered Ameriprise to render payment to

Bound Brook.

      Any further appellate review is statutorily barred with only

narrow exceptions.

            Upon the granting of an order confirming,
            modifying or correcting an award, a judgment
            or decree shall be entered by the court in
            conformity therewith and be enforced as any
            other judgment or decree. There shall be no
            further appeal or review of the judgment or
            decree.

            [N.J.S.A. 2A:23A-18(b).]

Despite this proscription, our Supreme Court has stated, "there

may be other limited circumstances where public policy would

require appellate court review."         Mt. Hope Dev. Assocs. v. Mt.

Hope Waterpower Project, L.P., 154 N.J. 141, 148 (1998).             No such

circumstances are presented here.

      Because we lack jurisdiction, we do not address the merits

of   the   underlying   arguments   or   the   motion   judge's    decision.

Moreover, this decision "is confined to the special jurisdictional

context before us, and should not invite routine requests for

appellate review in other PIP arbitration cases."                 Kimba Med.

Supply v. Allstate Ins. Co., 431 N.J. Super. 463, 483 (App. Div.

2013).

      Dismissed.

                                     4                               A-2477-15T2